Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the specification, page 1, paragraph [0001] has been rewritten as follows:

--[0001] This application is a continuation-in-part of U.S. Application No. 15/955,288 filed April 17, 2018, now U.S. Patent No. 10,974,859, which is a continuation-in-part of U.S. Application No. 15/763,778 filed on March 27, 2018, now U.S. Patent No. 10,569,924, which claims the benefit and priority of and is the national stage (Rule 371) of International Application No. PCT/US2017/025399 filed on March 31, 2017, which claims the benefit and priority of U.S. Provisional Application No. 62/411,029 filed on October 21, 2016. The entire disclosures of these patent applications are incorporated herein by reference.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc /STEPHEN J CASTELLANO/               Primary Examiner, Art Unit 3733